Citation Nr: 0533121	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-29 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for the cause of death 
of the veteran.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A 
§  1318.

3.  Entitlement to Dependent's Educational Assistance.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had had active duty from February 1951 to 
September 1952.  The appellant is the veteran's surviving 
spouse.

This matter was last before the Board of Veterans' Appeals 
(Board) in May 2005, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Upon its last review, the 
Board remanded the claims for the scheduling of a Travel 
Board hearing, which was conducted in August 2005.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death. 

2.  At the time of the veteran's death, service connection 
was in effect for schizophrenia and a 30 percent disability 
evaluation was assigned.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for the cause of the veteran's death are not met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).

2.  The criteria for dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C. § 1318 have not been met. 38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2004).

3.  The criteria for eligibility for dependent's educational 
assistance pursuant to Chapter 35, 38 U.S.C. have not been 
met.  38 C.F.R. § 3.807 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The appellant contends that the veteran's service-connected 
psychiatric disorder caused or contributed to his death in 
early 2002.  In addition to seeking dependency and indemnity 
compensation benefits, she also seeks dependent's educational 
assistance benefits.  

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the appellant, a substantially 
complete application for benefits was received in August 
2003.  By letter dated subsequently that month, the RO 
provided specific notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim; the allocation of responsibility for obtaining such 
evidence, as well as advising the appellant to submit any 
evidence in her possession pertaining to the claim.  

During the August 2005 Travel Board hearing, the appellant 
and the Veterans Law Judge engaged in a lengthy colloquy 
regarding whether there was any other evidence outstanding 
that would substantiate the claim.  The appellant has also 
been provided with a copy of the original rating decision in 
this matter, as well as a Statement of the Case which details 
in depth the requirements for the substantiation of the 
claims at issue.  

In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claims.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  In 
February 2004, the claims folder was examined by a VA 
physician who rendered a relevant and issue-specific opinion 
as to whether the veteran's death was caused or contributed 
to by the service-connected disorders.  Further opinions are 
not needed in this case because there is sufficient medical 
evidence to decide the claims.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.


The Merits of the Claims

As noted, the appellant contends that the veteran's service-
connected schizophrenia caused or contributed to his death in 
early 2002.  She notes that the veteran had been in receipt 
of a 30 percent disability rating as of March 1989.  In 
support of such linkage, she has proffered a medical opinion 
authored by the veteran's treating physician, K.J. Lucas, 
M.D., listed in her August 2003 letter as a physician 
qualified in Internal Medicine and Endocrinology.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.



Cause of Death:

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause; or be etiologically related. For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; 
Lathan v. Brown, 7 Vet. App. 359 (1995).

In order to prevail on the issue of service connection for 
cause of death there must be: (1) evidence of death; (2) 
medical evidence of in-service disease or injury or a 
service-connected disability; and (3) medical evidence of a 
nexus between an in-service injury or disease, or a service- 
connected disability, and the veteran's death. Cf. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The death certificate indicates that the veteran died due to 
or as a consequence of cardiac arrest; due to or as a 
consequence of coronary artery disease; due to or as a 
consequence of diabetes.  Dr. Lucas signed the death 
certificate as the certifying official, and did not list any 
"other significant conditions contributing to death but not 
resulting in the underlying cause."  The veteran was 72 
years old at the time of death.  The terminal hospital report 
is of record, and indicates that the final diagnoses were 
acute cardiopulmonary arrest related to myocardial ischemia 
and arrhythmogenic cardiac arrest with ventricular 
fibrillation and respiratory failure.  

The death certificate and the terminal hospital report are 
devoid of any mention of the veteran's psychiatric disorder 
as a factor in the cause of his death.  

In her August 2003 letter, Dr. Lucas reported that she 
treated the veteran since August 2000, and that his 
"problems included heart disease," type 2 diabetes, 
hypertension and benign prostatic hypertrophy.  She noted 
that "apparently," the veteran had a history of a nervous 
condition, and that "certainly stress over many years can 
contribute to the development of diabetes and to heart 
disease," observing that it was "certainly more likely than 
not" that the veteran's service-connected psychiatric 
disorder contributed to his heart disease and death."

In February 2004, the RO requested that a VA cardiologist 
examine the veteran's claims folder to ascertain whether the 
veteran's schizophrenia contributed to the veteran's coronary 
artery disease.  In an opinion issued subsequently that 
month, the VA physician outlined the veteran's medical 
history, including the development of his diabetes and 
hypertension - factors confirmed by the Board's present 
review of the claims folder.  After reviewing the opinion of 
Dr. Lucas, the claims folder,  and its reflected history of 
the veteran's disorders, the examiner observed that the 
veteran's coronary artery disease was the most likely cause 
of his cardiac arrest, and that there was "no evidence that 
the veteran's mental illness caused or contributed to his 
hypertension or diabetes or heart disease."  (Italics 
added).

The examiner further observed that while diabetes as a 
comorbidity with heart disease as was hypertension, 
hypertension was not caused by diabetes; heart disease could 
be caused by hypertension and could be aggravated by 
diabetes.  However, the examiner concluded that paranoid 
schizophrenia did not contribute to the veteran's heart 
disease or his death.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

Although Dr. Lucas' August 2003 statement links the veteran's 
cause of death to his service-connected disorder, it is 
noteworthy that there is no mention of the service-connected 
disorder in the terminal hospital report or the death 
certificate.  Certainly, it cannot be doubted that the death 
certificate, generated with a view towards reporting the 
accurate primary and contributory causes of death, is of far 
greater probative value than a statement by the treating 
physician generated several months later and presumably 
prepared in support of the appellant's claim for compensation 
benefits.  

While Dr. Lucas so reports such a linkage, her letter is 
silent as to the course of the veteran's disorders, and most 
critically the almost complete absence of mention in the 
medical record of schizophrenia as a casual or aggravating 
element of the veteran's various cardiovascular disorder.  
Conversely, the VA physician made specific comment relative 
to the course of the veteran's disorders.  While he noted Dr. 
Lucas's letter, he accurately noted the absence of evidence 
of record indicating that the "veteran's mental illness 
caused or contributed to his hypertension or diabetes or 
heart disease."  

Although the Court has specifically rejected the "treating 
physician rule," the Board is obligated to consider and 
articulate reasons or bases for its evaluation of a treating 
physician.  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993); Guerrieri, 4 Vet. App. at 473.  Here, it is 
noteworthy that Dr. Lucas made no specific reference to the 
veteran's service-connected disorder in her original opinion 
relative to the veteran's death, on an official medical 
record.  Conversely, the VA medical examiner's report is 
clearly more probative, as it is more detailed, and appears 
to be based upon a more comprehensive review of the veteran's 
medical history.  Thus, the preponderance of the informed and 
detailed competent medical evidence is against the claim, and 
service connection for the cause of death will be denied.    

DIC under 38 U.S.C. § 1318:

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999. The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318.

In August 2001 VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C.A. § 
1318 in response to the decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001) [NOVA I]. The stay was to 
remain in effect pending completion of VA rulemaking 
specified by the Federal Circuit.  Based on subsequent VA 
rulemaking, the Federal Circuit decided National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2003) [NOVA II].  In NOVA 
II, the Federal Circuit revised the stay order imposed in 
NOVA I.  The Federal Circuit held that VA could properly 
construe the "entitle to receive" language of 38 U.S.C.A. § 
1318 to bar the filing of new claims, i.e., "hypothetical 
entitlement" claims, in which no claim was filed during the 
veteran's lifetime or where a claim had been denied and was 
not subject to reopening.
Thus, under VA regulations the term "entitled to receive" 
means that at the time of his or her death a veteran had 
service-connected disability rated as totally disabling but 
was not receiving compensation because of one of the stated 
reasons shown in the regulation.  See 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22.  In order for DIC benefits to 
be awarded to the appellant under the provisions of 38 
U.S.C.A. 
§ 1318, it must be established that the veteran received or 
was entitled to receive compensation for a service-connected 
disability at the rate of 100 percent for a period of 10 
years immediately preceding his death. 

It is undisputed that the veteran was not a former prisoner 
of war and was not continuously rated totally disabling for a 
period of not less than five years from the date of his 
discharge from active duty, which was in 1952, so those parts 
of § 1318 are clearly not applicable.

According to 38 C.F.R. § 3.22, the veteran must have been 
receiving, or entitled to receive, compensation benefits at 
the time of his death; the appellant cannot establish 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 by 
showing "hypothetical" entitlement.  See National 
Organization of Veterans' Advocates, Inc., supra, 260 F.3d at 
1365.

The evidence of record at the time of the veteran's death 
shows that he had established service connection for anxiety 
state, evaluated as 30 percent disabling from March 1989.  
Hence, the veteran was not in receipt of a total disability 
rating as required under 38 U.S.C.A. § 1318(b). Therefore, 
the appellant is not eligible for DIC benefits under § 
1318(b) on the grounds that the veteran had been in receipt 
of, or actually established entitlement to, a total rating 
for 10 years prior to his death. 38 C.F.R. § 3.22.




Dependents' Educational Assistance:

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service- 
connected disability. See 38 C.F.R. § 3.807(a).

In this case, the veteran served honorably during a period of 
war. He did not have a permanent and total service-connected 
disability at the time of his death nor was the cause of the 
veteran's death service-connected. Consequently, the Board 
finds that the appellant has not met the basic conditions of 
eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.


ORDER

Service connection for the cause of death is denied.

Dependency and indemnity compensation under 38 U.S.C.A. 
Section 1318 is denied.

Dependent's Educational Assistance under Chapter 35, Title 
38, United States Code is not established.


____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


